Citation Nr: 1040732	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

In his July 2009 substantive appeal (VA Form 9), the Veteran 
indicated that he wished to be scheduled for a Board hearing 
before a Veterans Law Judge in Washington, D.C.  As such, he was 
notified in an August 2010 letter that his requested hearing had 
been scheduled for January 2011.  Thereafter, in a September 2010 
statement, the Veteran requested that he instead be scheduled for 
a video-conference hearing before a Veterans Law Judge.  
Therefore, a remand is necessary in order to afford the Veteran 
his requested hearing.  38 C.F.R. §§ 20.702, 20.703, 20.704 
(2010).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video-conference hearing before a Veterans 
Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


